Citation Nr: 1034585	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.

2.  Entitlement to service connection for a skin condition of the 
feet, to include as secondary to the service-connected diabetes 
mellitus.

3.  Entitlement to service connection for glaucoma, to include as 
secondary to the service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the RO. 
The RO, in pertinent part, granted service connection for 
bilateral hearing loss and assigned a noncompensable evaluation 
effective from May 2003.  The RO also denied service connection 
for glaucoma, tinnitus, fatigue and a skin condition of the feet.     

The matters were previously before the Board in March 2009 and 
remanded for further development and adjudication.  In the same 
decision, the Board awarded service connection for tinnitus and 
confirmed the denial for fatigue.  As such, the matters are no 
longer in appellate status.

The claims on appeal have been recharacterized as they appear on 
the cover page of the instant decision.

The claim of service connection for glaucoma is addressed in the 
REMAND portion of this document and is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Since the grant of service connection, the service-connected 
bilateral hearing loss is shown to be productive of no more than 
a Level III designation in the right ear and Level II designation 
on the left.

3.  The Veteran is not currently shown to have a skin condition 
of the feet, including any due to a fungus, that is due to a 
documented incident or other event of his active service; nor is 
any skin condition of the feet caused or aggravated by the 
service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, 4.86, Tables VI -VII (2009).

2.  The Veteran does not have a skin disability of the feet that 
is due to disease or injury that was incurred in or aggravated by 
active service; nor is any proximately due to or the result of 
the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, the Veteran's claim with regard to bilateral hearing loss 
arises from his disagreement with the initial disability 
evaluation assigned following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

However, VA sent letters to the Veteran in July 2006 and April 
2009, which notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, i.e. evidence 
that his bilateral hearing loss disability had worsened in 
severity.  These letters also addressed the claim pertaining to a 
skin condition of the feet.   Notice pursuant to the Dingess 
decision was included in these letters.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
medical records, lay statements, and reports of VA examination.  
The Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, it is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


A.	Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999).   The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

The ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Historically, service connection was awarded for bilateral 
hearing loss in a January 2004 rating decision.  An initial 
noncompensable evaluation was assigned effective from May 2003.  

As the Veteran appealed the decision that assigned the initial 
noncompensable rating, the Board will now consider whether a 
higher evaluation is warranted for the bilateral hearing loss 
disability at any stage since the effective date of service 
connection.  See Fenderson, 12 Vet. App. at 126.  Specifically, 
he contends that an increase is warranted due to having been 
diagnosed with bilateral sensorineural hearing loss requiring the 
use of hearing aids.    

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  
Audiometric evaluations are conducted using the controlled speech 
discrimination tests together with the results of the puretone 
audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application 
of Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. § 4.85, 
Table VI.  The results are then applied to Table VII, for a 
percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in § 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or Table VIA.  
38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  In 
the case where puretone thresholds are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  

In addition, when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher 
numeral of Table VI or Table VIA is also applied.  38 C.F.R. 
§ 4.86(b).

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration, finds that the Veteran's bilateral 
hearing loss more closely approximates the criteria for the 
current noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in July 2003, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
60
85
100
LEFT
N/A
15
55
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria 
for hearing impairment, the Veteran's right ear manifested an 
average puretone threshold of 65 decibels and 84 percent of 
speech discrimination, resulting in a Level III designation under 
Table VI.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone threshold 
of 52.5 (rounded to 53) decibels and 88 percent of speech 
discrimination, resulting in a Level II designation under Table 
VII.  See 38 C.F.R. § 4.85(f).  

Together, a Level III and Level II designation results in a no 
percent rating, under 38 C.F.R. § 4.85, Table VII, and there is 
no basis for a higher rating based on these test results.  

The Veteran's bilateral sensorineural hearing loss also did not 
fall, for either ear, under the exceptional patterns of hearing 
loss as contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 
55 decibels or more.  

Similarly, it did not fall under the exceptional patterns of 
hearing loss contemplated under 38 C.F.R. § 4.86(b); while the 
puretone threshold was 30 decibels or less at 1000 Hertz 
bilaterally, it was not 70 decibels or more at 2000 Hertz in 
either ear.  38 C.F.R. § 4.86(b).

Upon VA examination in September 2009, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
60
80
80
LEFT
N/A
20
65
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 84 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria 
for hearing impairment, the Veteran's right ear manifested an 
average puretone threshold of 59 decibels and 94 percent of 
speech discrimination, resulting in a Level II designation under 
Table VI.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone threshold 
of 56 decibels and 84 percent of speech discrimination, resulting 
in a Level II designation under Table VII.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level II and Level II designation results 
in a no percent rating, under 38 C.F.R. § 4.85, Table VII, and 
there is no basis for a higher rating based on these test 
results.  

The Veteran's bilateral sensorineural hearing loss also did not 
fall, for either ear, under the exceptional patterns of hearing 
loss as contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 
55 decibels or more.  

Similarly, it did not fall under the exceptional patterns of 
hearing loss contemplated under 38 C.F.R. § 4.86(b); while the 
puretone threshold was 30 decibels or less at 1000 Hertz 
bilaterally, it was not 70 decibels or more at 2000 Hertz in 
either ear.  38 C.F.R. § 4.86(b).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable evaluation for bilateral sensorineural hearing 
loss which has been assigned.  See Fenderson, 12 Vet. App. at 
126.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether a total disability based on individual 
unemployability (TDIU) will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

In the instant case, the Veteran has not raised the issue of a 
TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  The most recent VA outpatient treatment records show 
the Veteran continued to be employed.  

As the Veteran has not raised such a claim and there is no 
objective evidence of unemployability due to the service-
connected bilateral hearing loss disability, a TDIU rating is not 
warranted in the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected bilateral hearing loss disability is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

In this case, the service-connected bilateral hearing loss has 
not caused frequent periods of hospitalization.  There is no 
objective evidence that this disability alone has caused marked 
interference with employment.  

There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


B.  Service Connection

The Veteran contends that he is entitled to service connection 
for a skin condition of the feet.  Specifically, he asserts that 
he suffers from fungus of the feet as a result of the service-
connected diabetes mellitus.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.   38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id; See Libertine 
v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 18   
(1993).  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for a skin condition of 
the feet is not warranted on a direct or secondary causation 
basis.  

As indicated, the Veteran does not contend (nor does the evidence 
of record show) that a skin condition of the feet is directly 
related to an injury or other event of his period of active duty.  
The Board finds it pertinent that service treatment records are 
wholly devoid of treatment or diagnoses regarding a skin 
condition of the feet.  

Moreover, after service, the first indication of intermittent 
chronic dermatitis was upon VA examination in October 2003, some 
33 years after the Veteran's discharge from service.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

This absence of evidence of complaints or treatment constitutes 
negative evidence against the claim because it tends to disprove 
that a skin condition was the result of the Veteran's active 
service.  Id.  

As a skin condition of the feet was not shown during service or 
for years thereafter, service connection can only be granted if 
there is some competent evidence linking the current disability 
to service.  Here, there is no such competent evidence that 
establishes a relationship to an identified injury or other 
incident of service.  

The VA outpatient treatment records dated in 2003 and 2004 showed 
some thickening of the skin and cracking at the plantar distal 
end of the right foot at the base of the great toe.  There was no 
active bleeding in October 2003.  The provider indicated that 
intermittent chronic dermatitis was not related to service.  

Most recently upon examination in September 2009, there was no 
active tinea pedis seen and it was diagnosed by history only, 
which the examiner indicated could not be related to service 
without resorting to mere speculation since there was no 
treatment in service and no current manifestations. 

With regard to the secondary causation claim, the October 2003 VA 
examiner opined that intermittent chronic dermatitis was unlikely 
related to the diabetes mellitus type II.  The examiner noted 
that, if there were a fungal  component to the dermatitis it 
could be aggravated by the diabetes mellitus, but no fungus of 
the feet had been substantiated by the objective evidence of 
record, to include VA examinations in 2003 and 2009.

Although the Veteran reports having a skin condition of his feet, 
namely fungus, related to his service-connected diabetes 
mellitus, there is simply no medical evidence on file supporting 
his lay assertions.  

His statements alone cannot constitute competent evidence of a 
medical diagnosis or nexus opinion as only those medically 
trained are competent to diagnose a condition and identify likely 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, a skin condition of the feet was not shown during the 
Veteran's active military service or until many years thereafter.  
There is no competent medical evidence of record that the 
currently diagnosed condition is  related to an incident of the 
Veteran's military service or secondary to a service-connected 
disability.  See 38 C.F.R. §§ 3.303, 3.310.

The preponderance of the evidence is against the claim, and the 
appeal to this extent must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An increased, initial compensable evaluation for the service-
connected bilateral hearing loss is denied.  

Service connection for a claimed skin condition of the feet, to 
include as secondary to the service-connected diabetes mellitus, 
is denied.  


REMAND

The Veteran has also filed a claim of service connection for 
glaucoma, to include as secondary to the service-connected 
diabetes mellitus.   

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for action 
as described below.

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 C.F.R. 
§ 3.159.  

A remand is necessary to obtain an additional VA medical opinion 
in connection with his claim.  38 U.S.C.A. § 5103A(d).  The 
applicable law requires VA to deem an examination necessary to 
adjudicate a claim for service connection when there is competent 
evidence that a claimant has a current disability, or persistent 
or recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated with 
the claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. 
Nicholson, 
20 Vet. App. 79 (2006).  

The post-service medical records contain multiple diagnoses of 
glaucoma dating back to at least 1996.  There is also a history 
of a traumatic cataract of the right eye as a result of a 
childhood trauma, which might have increased intraocular 
pressure.  

Upon the most recent VA examination in September 2009, the 
examiner indicated the Veteran did not have glaucoma; however, a 
recently submitted letter from Dr. DHC dated in June 2010 reveals 
the Veteran has been treated for a number of years for open angle 
glaucoma.  (Note: the Veteran has not waived initial agency of 
original jurisdiction (AOJ) consideration of the letter from Dr. 
DHC and thus, this evidence must be reviewed upon Remand.  
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003)).  

In light of the conflicting diagnoses of record and the question 
as to whether the findings in the eye are related to a pre-
existing eye condition or the Veteran's service-connected 
diabetes mellitus, a Remand for additional VA medical examination 
is necessary.  38 U.S.C.A. § 5103A; McClendon, supra.   

Any ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

As this matter is being remanded, the AOJ should take efforts to 
ensure that it provides the Veteran with notice that meets all 
due process requirements, including those addressed by recent 
cases from the Court.  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should obtain any outstanding VA 
treatment records not on file pertaining to 
treatment of the Veteran for his glaucoma.  
All requests for records and their 
responses should be clearly delineated in 
the claims folder.

3.  Once the requested development has been 
completed, the Veteran should be afforded a 
VA examination to determine the nature and 
the likely etiology of the claimed eye 
disorder.  The examiner should review the 
relevant evidence in the claims file in 
conjunction with the examination, to 
include the service and post-service 
treatment records and diagnostic studies.  

The examiner should render an opinion as to 
whether the Veteran currently has glaucoma 
and if so, whether it is at least as likely 
as not (50 percent probability or greater) 
that any disability manifested by glaucoma 
is caused or aggravated by the service-
connected diabetes mellitus.  The examiner 
must provide complete rationale for all 
conclusions reached.  If the examiner is 
not available, the opinion should be 
rendered by a similarly qualified 
physician.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claim in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case.  They should be 
afforded an appropriate time for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  

His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


